Citation Nr: 1515350	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-15 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for residuals of left foot third toe nondisplaced fracture.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for triceps tendonitis, right arm (claimed as right shoulder rotator cuff).

4.  Entitlement to service connection for bilateral plantar fascitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to February 1997.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that granted service connection and assigned an initial noncompensable rating for residuals of left foot third toe nondisplaced fracture and denied service connection for bilateral tinnitus and for trcipes tendonitis, right arm.  

Also on appeal is an August 2012 rating decision of the VARO in Columbia, South Carolina that denied service connection for bilateral plantar fasciitis.  

In May 2014, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record. During the hearing, the undersigned agreed to keep the record open for 60 days to allow for the submission of additional medical evidence.  To date, no additional evidence has been received.  
 
The issue of entitlement to an initial compensable disability rating for residuals of left foot third toe nondisplaced fracture and service connection for bilateral plantar fascitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran has tinnitus that is causally related to active service. 

2.  The Veteran's triceps tendonitis did not have its onset during active service, and the only medical opinion to address the etiology weighs against the claim. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

2.  The criteria for service connection for service connection for triceps tendonitis, right arm (claimed as right shoulder rotator cuff) have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in August 2011.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  VA afforded the Veteran an adequate examination and obtained adequate expert opinion.  The examiners considered the relevant history of the Veteran's conditions, provided detailed descriptions of those conditions, and provided extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of the claims decided herein.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability hat is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 





Bilateral Tinnitus

The Veteran contends that he currently suffers from tinnitus because of exposure to aircraft engine noises in service.  The Veteran asserts that tinnitus symptoms began in service and have persisted ever since.

While the Veteran's service medical records do not document the occurrence of, or treatment for, any specific incidence of acoustic trauma or tinnitus, the Veteran's service separation form (DD214) confirms that he served as an aircraft electrical countermeasure systems technician.  Considering the circumstances of the Veteran's service, he was likely exposed to hazardous noise in service while working around jet engines.  Thus, the Board accepts the Veteran's assertions of in-service noise exposure as credible, and consistent with the circumstances of service.

Regarding etiology, the claims folder contains a negative opinion that tinnitus was less likely a result of noise exposure service in service because there was no evidence of noise-induced hearing loss or permanent changes in hearing during service.  

The Board notes that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, the Veteran is competent to report that he experienced ringing in the ears during service and continuing thereafter.  See Charles v. Principi, 16 Vet. App. 370 (2002) (appellant competent to testify regarding symptoms capable of lay observation).
Given the nature of a tinnitus condition, the Veteran is uniquely situated to competently identify and report on the onset and duration of tinnitus.  Thus, the Board has considered the Veteran's assertion that the tinnitus was incurred while in service and finds the Veteran's statements regarding the onset of his tinnitus to be competent and credible. 

Weighing the above evidence, the Board finds the statements of the Veteran to be reliable in this case, and the evidence of record also fails to demonstrate that the Veteran's statements are not credible.  Thus, the Board finds that the evidence is at least in equipoise.   Resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for the Veteran's tinnitus have been met and the claim is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Right Triceps Tendinitis

Service treatment records and the May 2014 hearing testimony indicate the Veteran suffered an injury to his right shoulder in May 1996.  The May 1996 treatment note states the Veteran hurt his right shoulder while playing softball then continued to feel pain while lifting a large box the following day.  He was prescribed medication and light duty restriction.  He was assessed with a rotator cuff injury.  On his October 1996 report of medical history, the Veteran noted that he had painful or 'trick" shoulder or elbow.  The examiner noted a right shoulder injury and "occasional pain." 

A September 2011 VA examination report reflects that the Veteran was diagnosed with probable triceps tendinitis.  The VA examiner reviewed the claims file and opined that the Veteran's triceps tendinitis is less likely than not related to his right shoulder injury he sustained in service.  The examiner further indicated the rationale is that no chronic disability was noted and there does not appear to be a link between the previously self-limiting injury and his triceps tendinitis at this time.  The Board finds the examiner conducted a thorough examination, reviewed the pertinent evidence of record and considered the Veteran's reported history and assertions, and provided an adequate rationale for the opinion.   Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, neither the Veteran nor representative has presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).
The only other evidence of record supporting the Veteran's claim for service connection is his own lay statements.  The Board notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, a determination of whether the Veteran's current right shoulder triceps tendinitis is related to service, requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Therefore, the Veteran's statements do not constitute competent medical evidence in support of his claim. 

Under these circumstances, the Board finds that the claim for service connection for triceps tendonitis, right arm (claimed as right shoulder rotator cuff), must be denied. In reaching this conclusion, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for triceps tendonitis, right arm (claimed as right shoulder rotator cuff) is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

With regard to the Veteran's claim for a higher initial rating for service-connected residuals of left foot third toe nondisplaced fracture, the Veteran was afforded a VA podiatry examination in January 2013.  During the May 2014 Board hearing, the Veteran testified that his service-connected left foot disability has increased in severity since his last VA examination.  Although the January 2013 VA examination is not overly stale, the Board finds that in order to ensure that the current severity of the Veteran's disability is accurately reflected, to include sufficient consideration of the Veteran's complaints, a more contemporaneous examination is needed.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

With regard to the claim for service connection for bilateral plantar fasciitis, a June 2012 VA podiatry consultation report reflects that the Veteran was assessed with bilateral plantar fasciitis.  At the time of the January 2013 VA podiatry examination, a diagnosis of bilateral plantar fasciitis was not indicated and therefore, no opinion of etiology was provided.  The requirement that a claimant have a current disability is satisfied when the claimant has the disability at the time the VA claim is filed or during the pendency of the claim, even if it later resolves prior to VA's adjudication of the claim.  McCain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the Board finds that the January 2103 VA podiatry examination is incomplete, and a new VA examination and opinion is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Prior to scheduling the examinations, all outstanding VA medical records dated from January 2013 to the present should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records dated from January 2013 to the present.  

2.  Schedule the Veteran for a new VA examination with an appropriate, qualified examiner to determine the severity of his service-connected residuals of a left foot third toe nondisplaced fracture and the etiology of his bilateral plantar fasciitis.  Any tests deemed necessary should be conducted and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review of pertinent documents therein in conjunction with the examination and the examiner must note that it has been reviewed.

The examiner is asked to accomplish the following:

a.  Set forth all current complaints, findings, and diagnoses pertaining to the residuals of a left foot third toe nondisplaced fracture.
 
b.  Conduct all necessary tests, to include X-rays, and range-of-motion and repetitive motion studies.  All ranges of motion should be expressed in degrees.

c.  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of motion beyond that shown clinically. 

d. Discuss whether any left toe disability is productive of any additional functional impairment.

e.  State what impact, if any, the Veteran's service-connected left toe disability has on his occupational functioning and daily living.  

f.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that bilateral planter fascitis, diagnosed during the appeal, had its onset in service, was aggravated by service, or is otherwise related to any incident of service.

The examiner must consider any statement from the Veteran regarding onset in service and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  This includes the Veteran's testimony that his plantar fasciitis started in boot camp when he was running. 

Any opinion expressed must be accompanied by a complete rationale.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so.

3.  After ensuring compliance with the instructions above, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate period of time for response.  Then, return the case to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


